NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0307n.06
                              Filed: May 29, 2008

                                           No. 07-5782

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CLESSIE MEADOR, et al.,                          )
                                                 )   ON APPEAL FROM THE UNITED
       Plaintiffs-Appellants,                    )   STATES DISTRICT COURT FOR THE
                                                 )   WESTERN DISTRICT OF KENTUCKY
v.                                               )
                                                 )
HOUCHENS INDUSTRIES, INC., et al.                )
                                                 )
       Defendant-Appellee.                       )
                                                 )
                                                 )
                                                 )

Before: NORRIS, GIBBONS, and GRIFFIN, Circuit Judges.

       PER CURIAM. Plaintiff-appellant Clessie Meador sustained injuries in a grocery store

when soft drinks fell on top of him. He and his wife, Sondra Meador, sued defendant-appellee

Indiana Insurance Company, the grocery store’s insurance provider. He argues that the insurance

company violated the Kentucky Unfair Claims Settlement Practices Act by failing to pay his claim

in good faith.

       Having reviewed the parties’ briefs and the applicable law and having had the benefit of oral

argument, we conclude that a panel opinion further addressing the issues raised would serve no

jurisprudential purpose. Therefore, on the grounds identified by the district court, we affirm the

district court’s judgment in favor of Indiana Insurance Company.